Citation Nr: 0600924	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  01-04 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for cirrhosis of the 
liver.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for testicular cancer.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's claim of entitlement to 
service connection for cirrhosis and peripheral neuropathy, 
and which found that new and material evidence had not been 
submitted sufficient to reopen the veteran's claims of 
entitlement to service connection for testicular cancer and 
post traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  Peripheral neuropathy was first diagnosed many years 
after service; no evidence has been presented linking the 
veteran's peripheral neuropathy to service.

2.  Cirrhosis was first diagnosed many years after service; 
no evidence has been presented linking the veteran's 
cirrhosis to service.

3.  In a decision dated June 1997, the RO denied the 
veteran's claim for testicular cancer.  The appellant did not 
appeal this determination.

4.  The evidence added to the record since the June 1997 RO 
decision is cumulative, duplicative, or not relevant to the 
issue of service connection for testicular cancer.

5.  In a decision dated December 1997, the RO denied the 
veteran's claim for service connection for PTSD.  The 
appellant did not appeal this determination.

6.  The evidence added to the record since the December 1997 
RO decision is cumulative, duplicative, or not relevant to 
the issue of service connection for PTSD.


CONCLUSION OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by active military service, nor may it be presumed to be 
incurred in service; nor is it due to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Cirrhosis was not incurred in or aggravated by active 
military service, nor may it be presumed to be incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  The June 1997 decision of the RO, which denied service 
connection for testicular cancer, is final.  38 U.S.C.A. § 
7105 (West 2002).

4.  The evidence received since the June 1997 RO decision, 
which denied service connection for testicular cancer, is not 
new and material and the claim for this benefit is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002). 

5.  The December 1997 decision of the RO, which denied 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002).

6.  The evidence received since the December 1997 RO 
decision, which denied service connection for PTSD, is not 
new and material and the claim for this benefit is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
September 2002.  Since this letter fully provided notice of 
elements (1), (2), (3), and (4) see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal and the statement of the case (SOC) dated February 
2004, he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the February 2004 SOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that may 
not have been done in this case, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  

VA outpatient records have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The veteran has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Historically, the Board notes that the veteran was previously 
denied service connection for seminoma (testicular cancer) by 
a June 1997 rating decision.  The veteran was denied service 
connection at that time because no evidence had been 
presented to link the veteran's seminoma to service, nor was 
this a condition that could be presumptively related due to 
herbicide exposure.  The evidence at that time showed that 
the veteran underwent a right orchiectomy for seminoma in 
July 1992, and underwent chemotherapy in January 1997 for 
recurrent seminoma with suspected lymph node metastases.

The veteran was last denied service connection for PTSD by a 
December 1997 rating decision.  The veteran was denied 
service connection at that time not because he did not have a 
diagnosis of PTSD, but because the evidence of record failed 
to show that the veteran had a verifiable stressor to support 
the diagnosis of PTSD.  The evidence of record at that time 
included the report of an April 1997 VA examination which 
found the veteran to have a diagnosis of chronic PTSD, 
delayed, very mild, but there was no evidence at that time of 
any specific confirmed stressors.  A stressor statement 
submitted by the veteran in 1996 did not list any specific 
verifiable stressful incidents.

The evidence submitted since these last final decisions as to 
the issues of PTSD and seminoma, and all evidence of record 
as to the issues of entitlement to service connection for 
peripheral neuropathy and cirrhosis, is discussed below.

The veteran's service medical records are negative for 
complaints of, or treatment for, any psychiatric disorder, 
cancer, peripheral neuropathy, or cirrhosis.  The veteran was 
diagnosed in service with a moderate passive aggressive 
personality disorder.

VA treatment records show a diagnosis of alcoholic cirrhosis 
of the liver, and of testicular cancer.  

An August 2001 VA outpatient treatment record noted a 
diagnosis of peripheral neuropathy of both lower legs and 
feet.

An August 2002 outpatient treatment record indicated that the 
veteran reported pain in his feet, and was diagnosed 
neuropathy of legs.

A January 2003 outpatient treatment record noted that the 
veteran reported that he was under a lot of stress related to 
neighborhood problems, but was not interested in seeing a 
psychiatrist.  No psychiatric diagnosis was made.


Whether new and material evidence has been submitted 
sufficient to reopen claims of entitlement to service 
connection for testicular cancer and PTSD.

As noted above, the veteran was previously denied service 
connection for testicular cancer in June 1997, and was last 
denied service connection for PTSD in December 1997.  After 
appropriate notice, the veteran did not file a timely appeal 
of either of these decisions, and the decisions therefore 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2005).

Since these rating decisions are final, the veteran's current 
claims of service connection for testicular cancer and PTSD 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim. Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen either the veteran's claim for service 
connection for testicular cancer, or his claim for service 
connection for PTSD.

The Board notes that the veteran's previous claim for 
testicular cancer was denied, not because the veteran did not 
have a diagnosis of testicular cancer, but because no 
evidence had been presented linking the veteran's testicular 
cancer to service.  The newly submitted evidence only 
continues to indicate that the veteran continues to carry a 
diagnosis of testicular cancer.  No evidence has been 
presented which links the veteran's cancer to service in any 
way.  As the newly submitted evidence does not relate to an 
unestablished fact necessary to substantiate the claim, and 
as it is cumulative and redundant of evidence already of 
record, the Board finds that it is not new and material, and 
the veteran's application to reopen his claim of entitlement 
to testicular cancer remains denied.

The Board also notes that the veteran's previous claim for 
PTSD was denied, not because the veteran had not been 
diagnosed with PTSD, but because there were no verifiable 
stressors.  The newly submitted evidence does not address the 
veteran's PTSD stressors in any way; in fact, it does not 
appear that the veteran is currently undergoing treatment 
for, or carrying a diagnosis of, PTSD.  As the newly 
submitted evidence does not relate to an unestablished fact 
necessary to substantiate the claim, and as it is cumulative 
and redundant of evidence already of record, and as it 
essentially does not address the veteran's diagnosis of PTSD 
at all, the Board finds that it is not new and material, and 
the veteran's application to reopen his claim of entitlement 
to testicular cancer remains denied.


Entitlement to service connection for peripheral neuropathy 
and cirrhosis.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  In this case, the fact that the veteran had service 
in Vietnam is undisputed; his DD-214 indicates that the 
veteran spent almost six months in Vietnam, and therefore he 
is afforded the presumption of herbicide exposure while 
serving in Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Board notes that the Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for: hepatobiliary cancers; nasal and/or nasopharyngeal 
cancer; bone cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia; abnormal sperm parameters and infertility; 
motor/coordination dysfunction; chronic peripheral nervous 
system disorders; metabolic and digestive disorders (other 
than diabetes mellitus); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tumors; brain 
tumors; and, any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59232 
(November. 2, 1999).  See also Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001).  This does not, however, preclude the 
veteran from establishing service connection for any of these 
conditions, on a basis other than exposure to herbicides.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for peripheral 
neuropathy or cirrhosis.  In this regard, the Board notes 
that there is no evidence of either of these disabilities 
having been diagnosed during service, or until approximately 
2001, over 30 years after the veteran's seperation from 
service.  While 38 C.F.R. § 3.309 does indicate that acute 
and subacute peripheral neuropathy are disabilities which are 
subject to presumptive service connection based on herbicide 
exposure, the notes following that regulation clearly 
indicate that the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of the date of onset.  As noted 
above, there is no evidence of record to show that the 
veteran had acute or subacute peripheral neuropathy within 
weeks of exposure to herbicides in Vietnam and resolving 
within two years of the date of onset, such that service 
connection for peripheral neuropathy would be warranted on a 
presumptive basis.  The Board further notes that no evidence 
has been presented to link the veteran's peripheral 
neuropathy or cirrhosis to service.  In fact, the only 
etiological evidence of record regarding either of these 
disabilities indicates that the veteran's cirrhosis is 
attributable to alcohol abuse.  Therefore, with no 
manifestations of either of these disabilities any earlier 
than 30 years after the veteran's seperation from service, 
and with no evidence having been presented to link these 
disabilities to service, the Board find that the 
preponderance of the evidence of record is against the grant 
of service connection for these disabilities.

The Board also notes that it declines to obtain a medical 
nexus opinion with respect to the claims of service 
connection for cirrhosis and peripheral neuropathy.  As 
explained, there were no findings of either of these 
disabilities in service or for many years after service.  
Thus, while these diseases were exhibited in the years 
following service, there is no true indication that they are 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of pathology 
in service and the first suggestion of pertinent disability 
many years after active duty, relating these disabilities to 
service would be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2005).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).

The Board also points out that, while the veteran was 
diagnosed with a personality disorder in service, under 38 
C.F.R. § 3.303(c) (2005), congenital or developmental 
disorders are not diseases or injuries for the purpose of VA 
disability compensation.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).










	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for cirrhosis of the liver 
is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of service 
connection for testicular cancer is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of service 
connection for post traumatic stress disorder is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


